DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s continuing patent application number 17/365,200 filed on 7/1/2021.
	Currently, claims 1-16 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 is being considered by the examiner.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities: Applicant is advised to take out a parenthesis “(co)” and spell out for “PVA or EVA” once in the claim; and a parenthesis “9including hydrate)”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means which improve the internal bond; means which restrict the moisture intake; the aforementioned means; means which enhances hydrophobicity; in claims 1-2 and 4-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 1-2; a phrase “this” is confusing and indefinite because does not clear if the Applicant meant “the panel” or “said panel” and the same “the panel” already mentioned. Clarification is required. Claims 2-16 depending upon the rejected claim 1 are also rejected. 
Re claim 1, lines 2-3; a phrase “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. Claims 2, 3, 4, 5, 6, 8, 9 having the same issues as mentioned are also rejected. 
Re claim 1, lines 3-5; a citation “means which restrict moisture intake…means which improve the internal bond” is confusing and indefinite because does not clear whether different means or the same means? Clarification is required. 
Re claim 1, line 4; a forward splash “/” used between “and or” is confusing and indefinite because does not clear whether for a divisional or ratio symbol? Moreover, it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 2, 3, 4, 5, 6, 7, 9, 10, 14, 15, 16; having the same issues as mentioned are also rejected. 
Re claim 1, lines 4-5; a citation “the internal bond” does not have a proper antecedent basis. Correction is required. 
Re claim 2, line 1; a citation “the aforementioned means” does not have a proper antecedent basis; indefinite and confusing since does not clear which “means” the Applicant referring to? Clarification is required. 
Re claim 2, line 3; a citation “the proximity of the side” does not have a proper antecedent basis. Correction is required. 
Re claim 3, line 3; a citation “the respective surface” does not have a proper antecedent basis. Correction is required. 
Re claim 6, line 1; a phrase “they” is confusing and indefinite because does not clear “they” referring to which structure? Clarification is required. Claim 7, line 1; having the same issues as mentioned is also rejected. 
Re claim 6, line 2; a phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Correction is required. Claims 7, 13, 16; having the same issues as mentioned are also rejected.
Re claim 10, a phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Clarification is required. 
Re claim 10, line 1; a citation “the application” does not have a proper antecedent basis. Correction is required. 
Re claim 11, line 2; a citation “the material of the basic material layer” does not have a proper antecedent basis. Correction is required. 
Re claim 14, lines 1-2; a citation “the porosity…the capillary effect…the density” does not have a proper antecedent basis. Correction is required. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2012/0159765 to Propst.
Re claim 1: Propst discloses a panel 112, wherein the panel is a floor panel, a wall panel or a ceiling panel (Fig. 1), wherein this panel 112 comprises a basic material layer which is cement-based (par. [0061], line 3, wherein this panel comprises a top layer (wherein 160 points to in Fig. 1) giving a decorative appearance to the panel 116, wherein the panel 116 is provided with means 160 which restrict moisture intake (par. [0098], lines 8-9) in the basic material layer, and/or with means which improve the internal bond in the basic material layer.
Re claim 2: wherein the aforementioned means 160 which restrict the moisture intake (par. [0098], lines 8-9) in the basic material layer 158 and/or the internal bond in the basic material layer, are applied at least in the proximity of the side of the basic material layer 158 comprising said top layer and/or the side opposite thereto (Fig. 1).
Re claim 3: wherein the means 160 which restrict the moisture intake (par. [007], line 8) and/or the internal bond are at least applied at the respective surface of the basic material layer and/or directly thereunder (Fig. 1).
Re claim 4: wherein the aforementioned means 160 which restrict the moisture intake (par. [0098, lines 8-9) in the basic material layer 158 and/or the internal bond in the basic material layer, are applied almost exclusively or exclusively in the proximity of the side of the basic material layer 158 comprising said top layer (wherein 160 points to) and/or the side opposite thereto, whereas the respective means are not or almost not present in the middle of the basic material layer (Fig. 1).
Re claim 5: wherein the aforementioned means 160 which restrict the moisture intake (par. 0098, lines 8-9) in the basic material layer and/or the internal bond in the basic material layer, are applied over the entire thickness of the basic material layer (Fig. 1).
Re claim 6: wherein the aforementioned means 160 are of such a nature that they, at least on or next to a surface of the basic material layer 158, and preferably at least at the side where a top layer (wherein 160 points to, Fig. 1) or backing layer is to be provided, seen in the thickness of the panel, provide for a zone which is alkaline-resistant and/or the alkaline resistance of which is improved.
Re claim 7: wherein the aforementioned means 160 are of such a nature that they, at least on or next to a surface of the basic material layer 158, and preferably at least at the side where a top layer (wherein 160 points to) or backing layer is to be provided, a reaction with water from the atmosphere and/or from the basic material layer takes place.
Re claim 8: wherein the aforementioned means 160 make use of a means which enhances hydrophobicity (par. [0098], line 11), which means 160 is incorporated into the cement-based basic material layer 158 at least on or next to the surface thereof (Fig. 1).
Re claim 9: wherein the aforementioned means 160 make use of a means which forms a filler (par. 0098, lines 10-11) and/or matrix of material which is water-impervious and/or water-repellent.
Re claim 10: wherein the aforementioned means 160 provide for the application of a silane (pars. [0064]-[0066]) and/or siloxane-containing liquid, more particularly emulsion.
Re claim 11: wherein the aforementioned means 160 consist in adding so-called metal soaps to the material of the basic material layer (par. [0061], line 18).
Re claim 12: wherein the aforementioned means 160 consist in adding, an additive, respectively, of hydrophobic powder, of silicates with hydrophobic features (par. [0061], lines 1-5).
Re claim 13: wherein the aforementioned means 160 comprise application of polyurethane is applied; wherein this polyurethane preferably is applied together with a crosslinker as adhesion promoter (e.g. foam, par. [0074], line 5).
Re claim 14: wherein the aforementioned means 160 provide for a reduction of the porosity of the basic material layer 158 and/or a reduction of the capillary effect thereof and/or an increase of the density thereof.
Re claim 15: wherein the aforementioned means 160 comprise applying one or more of the following chemical products in the basic material layer: acrylic and metacrylic (co)polymers (par. [0055], lines 33-37), PVA or EVA polymers, styrene/acrylic acid ester copolymers, silane or siloxane of silicone.
Re claim 16: wherein said top layer (near wherein 160 points to) provides in a coating 162, either lacquer and/or print and/or layer adhered thereto, wherein the basic material layer 153, apart from the cement, also comprises fibers and/or fillers and/or filling agents, preferably additionally to possible process fibers, wherein these fillers and/or fibers preferably consist of synthetic material and/or glass and/or crystalline calcium silicate (including hydrate) and/or xonolite and/or tobermorite and/or inosilicate and/or gyrolite and/or wollastonite and/or sepiolite and/or rhyolite and/or basalt and/or rock wool and/or diabase and/or pumice and/or chalk and/or limestone and/or talc, wherein in the case of application as a particle-shaped filler, this filler preferably comprises particles which are comprised between 1 and 200 microns and/or this filler preferably forms at least 10 percent by weight of the dry cement mixture. 
Note, citations after an alternative phrase “or” is being considered as an option; not necessary required to meet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale